Citation Nr: 1712392	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  08-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by chronic foot pain, previously characterized as metatarsalgia, to include foot pain disability caused by or secondary to a service-connected disability.

2.  Entitlement to an extraschedular rating for lumbosacral strain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina (RO). 

In August 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In July 2012, the Board remanded the reopened claim of entitlement to service connection for metatarsalgia of the feet for readjudication on the merits, and remanded the claim of entitlement to a rating in excess of 20 percent for lumbosacral strain with right lower extremity radiculopathy, to include consideration of a separate evaluation for lower extremity radiculopathy. 

VA rating action in September 2014 recharacterized the Veteran's service-connected disability as lumbosacral strain with degenerative disc disease (thoracolumbar or back disability), and the evaluation was increased from 10 percent to 20 percent, effective July 15, 2005, and to 40 percent disabling from August 23, 2013.  A separate rating was assigned for right lower extremity radiculopathy with a 10 percent rating effective from May 22, 2008, and a 20 percent rating effective from August 23, 2013.  A September 2014 rating decision also granted service connection for left lower extremity radiculopathy and assigned a 10 percent rating effective from May 22, 2008, and a 40 percent rating effective from August 23, 2013.  Additionally, that rating decision established a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) effective from August 23, 2013. 

In April 2016, the Board granted the claim for an increased rating for lumbosacral strain with degenerative disc disease, to the extent that it assigned a 40 percent rating effective May 20, 2008.  The Board found other matters previously developed on appeal had been fully resolved and remanded the claims currently characterized on appeal for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Board remanded the claim for service connection for a foot disability.  The Board noted that the Veteran had previously been diagnosed with plantar fasciitis, pes cavus, hyperalgesia neuralgia, hallux valgus, degenerative joint disease, heel spurs, muscle imbalance, and hammer toes.  The Board directed that the Veteran be afforded a VA examination of the feet, and that the examiner provide a diagnosis for each current foot disorder.  The Board stated:  "If the examiner concludes that a diagnosis previously identified in the record is not currently warranted, the examiner should explain why such diagnosis is no longer applicable.  That is, the examiner should reconcile conflicts in the evidence raised by the variations in the assigned diagnoses from July 2005 to the present." 

The Board further directed that, for each identified current foot disability that results in pain, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is (i) etiologically related to the Veteran's active military service, or (ii) caused or aggravated by any service-connected disability, to include radiculopathy of the right and left lower extremities. 

In July 2016, the Veteran was afforded a VA examination of his feet.  The July 2016 VA foot conditions disability benefits questionnaire (DBQ) shows that the examiner concluded that the Veteran does not have a current diagnosis associated with metatarsalgia.  On examination, there were bilateral hammer toes.  The examiner concluded that the Veteran does not currently have metatarsalgia.  Specifically, she stated that his current diagnosis of bilateral metatarsalgia is more likely than not incorrect, and that his diagnosis should be bilateral peripheral neuropathy secondary to chronic lumbar radiculopathy.  An August 2015 electromyography (EMG) study was cited as rationale for the opinion. 

The Board finds that a remand is required regarding the claim for service connection for a foot disability, in order to obtain an adequate opinion that complies with the April 2016 Board remand directives.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Specifically, the July 2016 VA foot conditions DBQ shows that the examiner indicated that the Veteran has hammertoes, toes 2 through 5, bilaterally.  However, the examiner did not provide an opinion as to whether or not the Veteran's hammertoes were etiologically related to the Veteran's active military service, or whether they had been caused or aggravated by a service-connected disability.  In addition, the examiner did not discuss why any of the Veteran's previously diagnosed foot disorders (plantar fasciitis, pes cavus, hyperalgesia neuralgia, hallux valgus, degenerative joint disease, heel spurs, and muscle imbalance), are no longer applicable.  Therefore, under the circumstances, a supplemental opinion is required from the July 2016 VA examiner, if possible.  

The Board also finds that, in light of the July 2016 VA examiner's opinion that the Veteran's foot symptoms may be attributable to bilateral peripheral neuropathy secondary to chronic lumbar radiculopathy, adjudication of the issue of entitlement to an extraschedular rating for lumbosacral strain with DDD must be deferred pending further development of the service connected issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  The Board further notes that upon completion of the necessary additional development the issue of entitlement to referral for extraschedular consideration must be addressed, including as based on the collective impact of multiple disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Return the claims file to the July 2016 VA examiner.  The examiner must be provided with an updated list of all disabilities for which service connection is in effect.  After review of the record, the examiner must provide opinions as to:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hammertoes are etiologically related to the Veteran's active military service, or whether they were caused, or aggravated by, any service-connected disability, to include radiculopathy of the right and left lower extremities

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has any of the following foot disabilities: i) plantar fasciitis, ii) pes cavus, iii) hyperalgesia neuralgia, iv) hallux valgus, v) degenerative joint disease, vi) heel spurs, and vii) muscle imbalance.  In so doing, the examiner should provide a discussion in which she reconciles the evidence of these diagnosed conditions, dated as of July 2005, with the current findings.

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

d)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

e)  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  In the event that the examiner who conducted the Veteran's July 2016 VA examination is not available, or if otherwise appropriate, schedule the Veteran for an appropriate VA foot examination with another examiner. 

The examiner must be provided with an updated list of all disabilities for which service connection is in effect.  All indicated studies/tests should be performed and all findings should be reported in detail.

The examiner should acknowledge review of the pertinent evidence, including private records (including naval medical facility records, especially from 2005 to 2008), VA examinations in July 2006, July 2009, and August 2013, and records of VA treating podiatrists and neurologists from 2005 to 2016, as well as any additional records obtained during the course of this Remand. 

a)  The examiner should assign a diagnosis for each foot disorder currently manifested.  If the examiner concludes that a diagnosis previously identified in the record (as of July 2005) is not currently warranted, the examiner must explain why such diagnosis is no longer applicable.  That is, the examiner should reconcile conflicts in the evidence raised by the variations in the assigned diagnoses from July 2005 to the present. 

b)  For each identified current foot disability that results in pain, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is (i) etiologically related to the Veteran's active military service, or (ii) caused or aggravated by any service-connected disability, to include radiculopathy of the right and left lower extremities.  

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the Veteran's service-connected radiculopathy from symptoms of other diagnosed disability(ies) that have caused foot pain disability during the appeal period. 

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought. 

4.  Then, readjudicate the claim for service connection for any separate foot disability and/or any separate, compensable foot disability manifested by pain which is not encompassed in the evaluations of bilateral radiculopathy. 

5.  After the development discussed in the first four paragraphs of this remand is completed, consider whether the Veteran is entitled to referral for an extraschedular evaluation for lumbosacral strain with DDD, or to an extraschedular evaluation for the collective impact of multiple service-connected disabilities. 

6.  If any benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




